Exhibit 10.16
AMH HOLDINGS II, INC.
STOCK OPTION AWARD AGREEMENT
This Stock Option Award Agreement (this “Agreement”), dated May 30, 2008, is
made between AMH Holdings II, Inc. (the “Company”) and                      (the
“Optionee”). All capitalized terms used herein that are not defined herein shall
have the respective meanings given to such terms in the AMH Holdings II, Inc.
2004 Stock Option Plan (the “Plan”).
W I T N E S S E T H:
1. Grant of Option. Pursuant to the provisions of the Plan, the Company hereby
grants to the Optionee, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of an aggregate of XX shares
of the Class B, Series II (Non-Voting) Common Stock of the Company, $0.01 par
value per share (“Stock”), at a per share purchase price equal to $1.00 (the
“Option”), such Option to be exercisable as hereinafter provided; provided,
however, that if and when the Investcorp Investors (defined as set forth in
Schedule II attached hereto) shall have exercised their right to convert all,
but not less than all, of the shares of preferred stock of the Company into
common stock of the Company (the “Conversion”), then the number of shares of
Stock set forth in this Section 1 shall be adjusted by the Committee as provided
in Schedule I attached hereto, in accordance with Section 10(b) of the Plan. The
Option shall not be treated as an “incentive stock option,” as defined in
Section 422 of the Code.
2. Terms and Conditions. It is understood and agreed that the Option evidenced
hereby is subject to the following terms and conditions:
(a) Expiration Date. The Option shall expire ten (10) years after the date
indicated above.
(b) Exercise of Option. (i) Subject to the other terms of this Agreement and the
Plan, the Option may become exercisable with respect to the shares of Stock set
forth in Section 1 of this Agreement to the extent provided in Schedule I and
Schedule II attached hereto.
(ii) Any exercise of all or any part of the Option shall be accompanied by
Notice to the Company specifying the number of shares of Stock as to which the
Option is being exercised and shall only be effective upon delivery to the
Company of (x) the consideration required pursuant to Section 2(c) below and
(y) an executed joinder to the Stockholders Agreement (as defined below)
pursuant to Section 6.5 therein. Upon the valid exercise of all or any part of
the Option, a certificate (or certificates) for the number of shares of Stock
with respect to which the Option is exercised shall be issued in the name of the
Optionee, subject to the other terms and conditions of this Agreement and the
Plan. Notation of any partial exercise shall be made by the Company on
Schedule III attached hereto.

 

 



--------------------------------------------------------------------------------



 



(c) Consideration. At the time of any exercise of the Option, the purchase price
of the shares of Stock as to which the Option shall be exercised shall be paid
to the Company (i) in United States dollars by personal check, bank draft or
money order; (ii) if permitted by applicable law and approved by the Committee,
with Common Stock already owned by the Optionee, and purchased or held for the
requisite period of time as necessary to avoid a charge to the Company’s or any
Affiliate’s earnings for financial reporting purposes, having a total Fair
Market Value on the date of such exercise of the Option equal to such purchase
price of the shares of Stock for which the Option is so exercised; or (iii) a
combination of the consideration provided for in the foregoing clauses
(i) through (ii).
(d) Exercise Upon Death, Disability or Termination of Employment. The Option
shall terminate upon the termination, for any reason, of the Optionee’s
employment with the Company or an Affiliate, and no shares of Stock may
thereafter be purchased under the Option except as follows:
(i) In the event of the death of the Optionee while an employee of the Company
or an Affiliate, the Option, to the extent the Option would be exercisable in
accordance with Section 2(b) hereof as of the date of his death, may be
exercised after his death by his designated beneficiary, his heir, the legal
representative of the Optionee’s estate or by the legatee of the Optionee under
his last will for a period of one (1) year from the date of his death or until
the expiration of the stated period of the Option, whichever period is the
shorter.
(ii) If the Optionee’s employment with the Company or an Affiliate shall
terminate by reason of Disability, the Option, to the extent exercisable in
accordance with Section 2(b) hereof as of the date of such termination of
employment, may be exercised after such termination but may not be exercised
after the expiration of the period of one (1) year from the date of such
termination of employment or of the stated period of the Option, whichever
period is the shorter.
(iii) If the Optionee voluntarily terminates his employment with the Company or
an Affiliate, or the Company or such Affiliate terminates the Optionee’s
employment without “Cause” (within the meaning of the employment agreement
between Associated Materials Incorporated, an indirect wholly-owned subsidiary
of the Company, and the Optionee (the “Employment Agreement”), or, if no such
employment agreement is in effect, as determined by the Committee in its
discretion), the Option, to the extent exercisable in accordance with Section
2(b) hereof as of the date of such termination, may thereafter be exercised but
may not be exercised after the expiration of the period of three (3) months from
the date of such termination of employment or of the stated period of the
Option, whichever period is the shorter.
(iv) If the Optionee dies after termination of his employment with the Company
and/or an Affiliate under paragraph (ii) or (iii) of this Section 2(d) above
during the one (1) year or three (3) month period following such termination
specified in such paragraphs, the Option, to the extent the Option would have
been exercisable in accordance with such applicable paragraph (ii) or (iii) as
of the date of the Optionee’s death, may be exercised after his death by his
designated beneficiary, his heir, the legal representative of his estate or by
the legatee of the Optionee under his last will until the expiration of the
period of one (1) year from the date of his death or of the stated period of the
Option, whichever period is the shorter.

 

-2-



--------------------------------------------------------------------------------



 



(v) If the Optionee’s employment is terminated by the Company or an Affiliate
for Cause, the Option shall automatically, without any further action required
by the Company, terminate on the date of such termination of employment and no
shares of Stock may thereafter be purchased under the Option.
(e) Nontransferability. The Option shall not be transferable by the Optionee
except that the Optionee may transfer the Option to (a) his or her spouse,
child, estate, personal representative, heir or successor, (b) a trust for the
benefit of the Optionee or his or her spouse, child or heir, or (c) a
partnership or limited liability company the partners or members of which
consist solely of the Optionee and/or his or her spouse, child, heir, and/or
successor (each, a “Permitted Transferee”) and the Option is exercisable, during
the Optionee’s lifetime, only by him or her or a Permitted Transferee, or, in
the event of the Optionee’s death or Disability, his or her executor, guardian
or legal representative. More particularly (but without limiting the generality
of the foregoing), the Option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise), and shall not be subject to execution, attachment or similar
process. Any assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon the Option that would otherwise effect a change in the
ownership of the Option, shall terminate the Option; provided, however, that, in
the case of the involuntary levy of any attachment or similar involuntary
process upon the Option, the Optionee shall have thirty (30) days after notice
thereof to cure such levy or process before the Option terminates. This
Agreement shall be binding on and enforceable against any person who is a
Permitted Transferee of the Option.
(f) Withholding Taxes. At the time of receipt of Stock upon the exercise of all
or any part of the Option, the Optionee shall be required to pay to the Company
in cash (or make other arrangements, in accordance with Section 9 of the Plan,
for the satisfaction of) any taxes of any kind required by law to be withheld
with respect to such Stock. In no event shall Stock be delivered to the Optionee
until the Optionee has paid to the Company in cash, or made arrangements
satisfactory to the Company regarding the payment of, the amount of any taxes of
any kind required by law to be withheld with respect to the Stock subject to the
Option, and the Company shall have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee.
(g) No Rights as Stockholder. Neither the Optionee nor any other person shall
become the beneficial owner of the shares of Stock subject to the Option, nor
have any rights to dividends or other rights as a stockholder with respect to
any such shares, until the Optionee has exercised the Option in accordance with
the provisions hereof and of the Plan.
(h) No Right to Continued Employment. Neither the Option nor any terms contained
in this Agreement shall confer upon the Optionee any express or implied right to
be retained in the service of the Company or an Affiliate for any period or at
all, nor restrict in any way the right of the Company or any Affiliate, which
right is hereby expressly reserved, to terminate his employment at any time with
or without cause. The Optionee acknowledges and agrees that any right to
exercise the Option is earned only by continuing as an employee of the Company
and the Affiliates, or satisfaction of any other applicable terms and conditions
contained in this Agreement and the Plan, and not through the act of being
hired, being granted the Option or acquiring shares of Stock hereunder.

 

-3-



--------------------------------------------------------------------------------



 



(i) Inconsistency with Plan. Notwithstanding any provision herein to the
contrary, the Option provides the Optionee with no greater rights or claims than
are specifically provided for under the Plan. If and to the extent that any
provision contained in this Agreement conflicts with the Plan, the Plan shall
govern.
(j) Compliance with Laws, Regulations and Stockholders Agreement. The Option and
the obligation of the Company to sell and deliver shares of Stock hereunder
shall be subject in all respects to (i) all applicable Federal and state laws,
rules and regulations; (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Committee shall, in its sole discretion, determine to be necessary or
applicable; and (iii) the terms, conditions and limitations of the Stockholders
Agreement, dated as of December 22, 2004, by and among the Company, Harvest
Partners III, L.P., Harvest Partners III Beteiligungsgesellschaft Bürgerlichen
Rechts (mit Haftungsbeschränkung), Harvest Partners IV, L.P., and Harvest
Partners IV GmbH & Co. KG (collectively, the “Harvest Funds”), and AM Holding
Limited, AM Equity Limited, AM Investments Limited, Associated Equity Limited
and Associated Investments Limited, and the other parties named therein (as such
agreement may be amended from time to time, the “Stockholders Agreement”).
Moreover, the Option may not be exercised if its exercise, or the receipt of
shares of Stock pursuant thereto, would be contrary to applicable law. If at any
time the Company shall determine, in its discretion, that the listing,
registration or qualification of shares of Stock upon any national securities
exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Company shall not
be required to deliver any certificates for shares of Stock to the Optionee or
any other person unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained, or otherwise provided
for, free of any conditions not acceptable to the Company.
3. Investment Representation. If at the time of exercise of all or part of the
Option the Stock is not registered under the Securities Act and/or there is no
current prospectus in effect under the Securities Act with respect to the Stock,
the Optionee shall execute, prior to the issuance of any shares of Stock to the
Optionee by the Company, an agreement (in such form as the Committee may
specify) in which the Optionee, among other things, represents, warrants and
agrees that the Optionee is purchasing or acquiring the shares acquired under
this Agreement for the Optionee’s own account, for investment only and not with
a view to the resale or distribution thereof, that the Optionee has knowledge
and experience in financial and business matters, that the Optionee is capable
of evaluating the merits and risks of owning any shares of Stock purchased or
acquired under this Agreement, that the Optionee is a person who is able to bear
the economic risk of such ownership and that any subsequent offer for sale or
distribution of any of such shares shall be made only pursuant to (i) a
registration statement on an appropriate form under the Securities Act, which
registration statement has become effective and is current with regard to the
shares being offered or sold, or (ii) a specific exemption from the registration
requirements of the Securities Act, it being understood that to the extent any
such exemption is claimed, the Optionee shall, prior to any offer for sale or
sale of such shares, obtain a prior favorable written opinion, in form and
substance satisfactory to the Committee, from counsel for or approved by the
Committee, as to the applicability of such exemption thereto.

 

-4-



--------------------------------------------------------------------------------



 



4. Lock-Up Period. In the event and to the extent requested by the managing
underwriter or, if the securities of the Company are not being disposed of in an
underwritten public offering pursuant to an effective registration statement
filed with the Securities and Exchange Commission, if requested by the Company,
the Optionee agrees not to offer, pledge, lend, sell, contract to sell, make any
short sale of, grant any option, right or warrant for the purchase of, enter
into any swap, hedging or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of, or otherwise
transfer or dispose, directly or indirectly, of any securities of the Company
(each such action, a “Transfer”), other than those securities included in such
registration pursuant to the Stockholders Agreement for the thirty (30) days
prior to and the ninety days (90) days (one hundred and eighty (180) days in the
case of the initial public offering of the common stock of the Company pursuant
to an effective registration statement filed with the Securities Exchange
Commission) after the effectiveness of the registration statement pursuant to
which such public offering shall be made (or such shorter period of time as is
sufficient and appropriate, in the opinion of the managing underwriter or, as
the case may be, the Company in order to complete the sale and distribution of
the securities included in such public offering; provided that in no event shall
such shorter period of time with respect to the Optionee be shorter than any
such period for any other stockholder of the Company); provided that the
limitations contained in this Section 4 shall not apply to the extent the
Optionee is prohibited by applicable law from so withholding such securities
from sale during such period.
5. Company’s Right to Purchase Stock. (a) (i) Upon termination under any
circumstances of the Optionee’s employment with the Company or an Affiliate, the
Company shall have the right, but not the obligation, to purchase any or all of
the shares of Stock which have been purchased by the Optionee, or any person
permitted to exercise the Option under Section 2(d) hereof, pursuant to exercise
of the Option (“Option Stock”), and which the Optionee, such other person, or
any permitted donee of such Stock, under Section 6 hereof, then holds by
delivering written notice (the “Repurchase Notice”) to the Optionee and/or such
donee of Option Stock or other person permitted to exercise the Option, as
applicable, within sixty (60) calendar days after the last date on which the
Option may be exercised in accordance with Section 2(d) hereof at the purchase
price determined in accordance with subparagraph (ii) or (iii), as applicable,
of this Section 5(a); provided, however, that if any Option Stock has been held
by the Optionee or such donee or other person, as the case may be, for six
(6) months or less at any time the Company is entitled to exercise its right to
purchase such Option Stock under this Section 5(a)(i) but for this proviso, the
Company may exercise such right to purchase such Option Stock within sixty (60)
calendar days after such Option Stock has first been held by the Optionee or
such donee or other person for greater than six (6) months.

 

-5-



--------------------------------------------------------------------------------



 



(ii) If such termination of the Optionee’s employment is by the Company or an
Affiliate other than for Cause, the purchase price to be paid by the Company for
any shares of Option Stock to be purchased by the Company pursuant to this
Section 5(a) shall be the fair market value of such shares of Option Stock as of
the date the Company purchases such shares in accordance with this Section 5, as
determined in good faith by the Committee (without discount for lack of
marketability or minority interest), based upon a customary appraisal prepared
by an independent appraisal company, or such other reasonable valuation method
as the Committee shall select and apply as of the given date.
(iii) If such termination of the Optionee’s employment is by the Company or an
Affiliate for Cause, or is by the Optionee, the purchase price to be paid by the
Company for any shares of Option Stock to be purchased by the Company pursuant
to this Section 5(a) shall be the lesser of: (A) the fair market value (as
determined by the Committee in accordance with subparagraph (ii) of this
Section 5(a)) of such shares of Option Stock as of the date the Company
purchases such shares in accordance with this Section 5 and (B) the purchase
price set forth in Section 1 hereof for such shares of Option Stock.
(b) If the Company shall elect to exercise its right to purchase any Option
Stock under this Section 5, the closing of such purchase by the Company shall
take place no later than forty-five (45) days after the exercise of such right,
which time in the case of the death of the Optionee may be extended to provide
for probate of the Optionee’s estate. On the date scheduled for such closing,
the price for the shares of Option Stock to be purchased by the Company,
determined in accordance with paragraph (a) of this Section 5, shall be paid by
the Company by check or checks to the record holder of such shares against
delivery of a certificate or certificates representing the purchased shares in
proper form for transfer. Notwithstanding the immediately preceding sentence to
the contrary, the Company may pay such price for the shares of Option Stock to
be purchased by the Company, in whole or in part, by offsetting amounts
outstanding under any indebtedness or obligations owed by the Optionee or any
other person permitted to exercise the Option under Section 2(d) hereof to the
Company or any Affiliate. In connection with such closing, such record holder
shall warrant in writing to the Company good and marketable title to Option
Stock, free and clear of all claims, liens, charges, encumbrances and security
interests of any nature whatsoever except those under this Agreement.
Notwithstanding anything to the contrary contained herein, all repurchases of
Option Stock by the Company will be subject to applicable restrictions contained
under Delaware law and in the Company’s and any Affiliate’s debt and equity
financing agreements. If any such restrictions prohibit the Company’s purchase
of Option Stock pursuant to this Section 5 which the Company is otherwise
entitled to make, the Company may make such purchases as soon as it is permitted
to do so under such restrictions, and all restrictions on the transfer of Option
Stock in effect on the date such Company purchase right arose shall remain in
effect until fifteen (15) days after the end of the period in which the Company
is permitted to make such purchases.

 

-6-



--------------------------------------------------------------------------------



 



(c) None of the shares of Option Stock shall be transferred on the Company’s
books nor shall the Company recognize any such purported Transfer of any such
shares or any interest therein unless and until all applicable provisions of
Sections 4, 5 and 6 of this Agreement have been complied with in all respects.
The certificates evidencing shares of Option Stock shall bear the legend
required in the Stockholders Agreement, as well as the legend to the following
effect:
“The shares represented by this certificate are subject to certain restrictions
against transfer set forth in a Stockholders Agreement, dated as of December 22,
2004, by and among AMH Holdings II, Inc. (the “Company”), Harvest Partners III,
L.P., Harvest Partners III Beteiligungsgesellschaft Bürgerlichen Rechts (mit
Haftungsbeschränkung), Harvest Partners IV, L.P., and Harvest Partners IV GmbH &
Co. KG, and AM Holding Limited, AM Equity Limited, AM Investments Limited,
Associated Equity Limited and Associated Investments Limited, and the other
parties named therein (as such agreement may be amended from time to time), and
a Stock Option Award Agreement between the stockholder to whom the shares were
originally issued and the Company, dated May  _____, 2008, as may be amended
from time to time. Such shares are also subject to a call option of the Company
as described in Section 5 of such Stock Option Award Agreement.”
(d) The parties agree  that irreparable damage would occur in the event that any
of the provisions of this Section 5 were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Section 5
and to enforce specifically the terms and provisions of this Section 5, in
addition to any other remedy to which they are entitled at law or in equity.
6. Restrictions on Transfer of Option Stock. The Optionee shall not Transfer
shares of Option Stock received by the Optionee (or any interest or right in
such shares) except: (a) to the Company, to the extent permitted under the
Stockholders Agreement; (b) pursuant to a registration statement filed pursuant
to the Securities Act or, at any time after an initial public offering of the
Company, pursuant to Rule 144 under the Securities Act in an unsolicited
brokerage transaction to the public; or (c) as otherwise permitted under the
Stockholders Agreement.
7. Certain Other Representations and Covenants of the Optionee. The Optionee
hereby acknowledges receipt of a copy of the Plan and the Stockholders
Agreement, and represents that he is familiar with the terms and provisions
thereof. The Optionee hereby represents and acknowledges that he has reviewed
the Plan, this Agreement and the Stockholders Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and the Stockholders Agreement, and fully understands all provisions
of the Plan, this Agreement and the Stockholders Agreement. The Optionee hereby
agrees to be bound by all of the terms and provisions of the Plan, this
Agreement and the Stockholders Agreement, including the terms and provisions
adopted after the granting of the Option but prior to the complete exercise
hereof, subject to the last paragraph of Section 13 of the Plan as in effect on
the date hereof. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions and interpretations of the Committee or the Board made in
good faith upon any questions arising under the Plan, this Agreement, the
Stockholders Agreement or otherwise relating to the Option.
8. Forfeiture. Notwithstanding any other provisions of this Agreement to the
contrary, in the event of a breach by the Optionee of any of the Optionee’s
covenants set forth in the Employment Agreement, or in the event that the
Optionee’s employment is terminated by the Company or an Affiliate for Cause,
then the Option shall thereupon automatically terminate and cease to thereafter
be exercisable with respect to any shares of Stock without any further action
required by the Company.

 

-7-



--------------------------------------------------------------------------------



 



9. Notices. Any Notice or other communication required or permitted hereunder
shall be in writing and in accordance with the Plan, and shall deemed to have
been duly given if delivered in person or by facsimile or sent by
nationally-recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, to the other party at the
following addresses (or at such other address as shall be given in writing by
either party to the other):
If to the Company to:
AMH Holdings II, Inc.
3737 State Road
Cuyahoga Falls, Ohio 44223
Attention: Chief Financial Officer
Facsimile: (330) 922-2312
with copies (which shall not constitute notice) to:
Harvest Partners, Inc.
280 Park Avenue, 33rd Floor
New York, New York 10017
Attention: Ira D. Kleinman
 Christopher D. Whalen
Facsimile: (212) 812-0100
and
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: John Reiss, Esq.
 Oliver C. Brahmst, Esq.
Facsimile: (212) 354-8113
a copy (which shall not constitute notice) to:
Investcorp Management Services Limited
c/o Investcorp Bank B.S.C.
P.O. Box 5340
Investcorp House
Manama, Bahrain
Attention: Gary S. Long
Facsimile: 011-973-536-541

 

-8-



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: William M. Rustum
Facsimile: (212) 351-4035
If to the Optionee to the address set forth below his signature hereon.
10. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York applicable
to contracts executed and to be performed entirely within such state, without
regard to the conflict of law provisions thereof.
11. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.
12. Modification. Except as otherwise permitted by the Plan, this Agreement may
not be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the parties hereto.
13. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.
[signature page follows]

 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, AMH Holdings II, Inc. has caused this Agreement to be
executed by a duly authorized officer and the Optionee has executed this
Agreement, both as of the day and year first written above.

                 
 
        AMH HOLDINGS II, INC.    
 
               
Date:
        By:      
 
 
 
     
 
Name: Cynthia Sobe    
 
          Title: Vice President, CFO    
Date:
               
 
 
 
     
 
Name:    
 
          Address:    

 

-10-